            Case 1:21-cv-01370-LTS Document 6 Filed 07/21/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUTHER LOPEZ,

                                   Plaintiff,
                                                                  21-CV-1370 (LTS)
                       -against-
                                                              ORDER OF DISMISSAL
GENESIS FS CARD SERVICES, INC.; THE
BANK OF MISSOURI,

                              Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

         By order dated April 21, 2021, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis (IFP) under 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

         Plaintiff consents to electronic service of documents. (ECF 3.)

SO ORDERED.

Dated:     July 21, 2021
           New York, New York
                                                            /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
